       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH C. BACHTELL and RENEE              :   Civil No. 1:18-cv-02292
D. BACHTELL, as Administrators of        :
the Estate of Jamison Taylor Bachtell,   :
dec’d and in their own right,            :
                                         :
      Plaintiffs,                        :
                                         :
        v.                               :
GENERAL MILLS, INC. and                  :
SIGNATURE BRANDS LLC,                    :
                                         :
       Defendants.                       :   Judge Sylvia H. Rambo


                               MEMORANDUM
      Before the court is the Joint Motion to Dismiss for Failure to State a Claim

filed by Third-Party Defendants Waynesboro Hospital, Summit Health, Michael

Coriale, M.D., Cumberland Valley Emergency Associates, Ltd., Christopher

Andrews, M.D., and Summit Surgical Group-Waynesboro (collectively, the

“Medical Malpractice Defendants”). (Doc. 78.) For the reasons outlined below, the

court will grant the motion.

      I.     BACKGROUND

      On November 29, 2018, Plaintiffs Keith C. Bachtell and Renee D. Bachtell

(collectively, “Plaintiffs”) initiated this lawsuit by filing a complaint against

Defendants General Mills, Inc. and Signature Brands, Inc. (collectively, the

“Manufacturer Defendants”) stemming from an accident where their son died from

choking on the cap of a Betty Crocker icing dispenser. (Doc. 1.) Plaintiffs allege
                                         1
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 2 of 11




that Defendants, inter alia, improperly designed the Betty Crocker icing package

and cap and failed to warn Plaintiffs of the dangers of choking on the cap. They

assert negligent infliction of emotional distress, wrongful death, survival, breach of

express warranty, breach of implied warranty of merchantability, breach of implied

warranty of fitness for a particular purpose, failure to warn, and products liability

claims.

      Before filing this lawsuit, Plaintiffs filed suit against the health care providers

that treated their son after he inhaled the cap. After extensive litigation, the parties

settled. On June 11, 2019, the Manufacturer Defendants filed a motion for leave to

file a third-party complaint for contribution against the Medical Malpractice

Defendants. (Doc. 30.) Plaintiffs responded, agreeing that the Medical Malpractice

Defendants were joint tortfeasors, but arguing that their inclusion would be

impractical.   (Doc. 34.)    Relying on the parties’ agreement that the Medical

Malpractice Defendants were joint tortfeasors, the court focused solely on Plaintiffs’

practicality arguments and concluded the third-party complaint would not

substantially alter judicial economy, thus granting the motion. (Doc. 50.)

      On October 29, 2019, the Manufacturer Defendants filed several common law

contribution claims against the Medical Malpractice Defendants. (Doc. 52.) On

January 3, 2020, the Medical Malpractice Defendants filed a motion to dismiss the

contribution claims, arguing they were not in fact joint tortfeasors with the


                                           2
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 3 of 11




Manufacturer Defendants. (Doc. 78.) The Manufacturer Defendants then responded

(Doc. 87), and the Medical Malpractice Defendants replied (Doc. 91.) This motion

is now ripe for review.

      II.    STANDARD OF REVIEW

      To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “When

reviewing a 12(b)(6) motion, we ‘accept as true all well-pled factual allegations in

the complaint and all reasonable inferences that can be drawn from them.’” Estate

of Ginzburg by Ermey v. Electrolux Home Prods., Inc., 783 F. App’x 159, 162 (3d

Cir. 2019) (quoting Taksir v. Vanguard Grp., 903 F.3d 95, 96-97 (3d Cir. 2018)).

The facts alleged must be “construed in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (internal

quotations, brackets, and ellipses omitted). The universe of facts upon which the

court may rely includes those facts alleged in the complaint, facts which the court

may take judicial notice of, and indisputably authentic documents referred to in the

plaintiff’s complaint. Hartig Drug Co., Inc. v. Senju Pharm Co., 836 F.3d 261, 268

(3d Cir. 2016).




                                          3
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 4 of 11




      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014).

First, the court outlines the elements a plaintiff must plead to state a claim for relief.

Id. at 365. Second, the court must “peel away those allegations that are no more

than conclusions and thus not entitled to the assumption of truth.” Id. Third, the

court “look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s] whether they plausibly give rise to an entitlement to relief.’” Id.

(quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. In assessing the level of factual details required under Twombly, the Third Circuit

has held:

             The Supreme Court reaffirmed that Fed. R. Civ. P. 8
             requires only a short and plain statement of the claim
             showing that the pleader is entitled to relief, in order to
             give the defendant fair notice of what the claim is and the
             grounds upon which it rests, and that this standard does
             not require detailed factual allegations.

Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (internal citations and

quotations omitted). The traditional 12(b)(6) standards articulated in Twombly and

Iqbal “apply with equal force to third-party complaints.” Musto v. Office Depot,

Inc., No. 3:18-CV-02427, 2019 WL 2994230, at *2 (M.D. Pa. July 9, 2019) (internal

quotations and ellipses omitted).



                                            4
        Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 5 of 11




       III.    DISCUSSION

       Under Pennsylvania law, “a joint tort-feasor has a right of contribution against

another joint tort-feasor where he has discharged the liability of the second tort-

feasor or paid more than his pro rata share of liability and, thereby, extinguished the

liability of the other joint tort-feasor.” Walton v. Avco Corp., 610 A.2d 454, 461

(Pa. 1992) (citing 42 Pa. C.S.A. § 8321 et seq.).1 “Parties are joint tortfeasors if they

are jointly or severally liable in tort for the same injury to persons or property,

whether or not judgment has been recovered against all or some of them.” Milo,

LLC v. Procaccino, No. 16-cv-5759, 2020 WL 1853499, at *7 (E.D. Pa. Apr. 13,

2020) (internal quotations and citations omitted). “In determining whether parties

are joint tortfeasors,” the court must analyze the following factors:

               the identity of a cause of action against each of two or
               more defendants; the existence of a common, or like duty;
               whether the same evidence will support an action against
               each; the single, indivisible nature of the injury to the
               plaintiffs; identity of the facts as to time, place or result;
               whether the injury is direct and immediate, rather than
               consequential; [and] responsibility of the defendants for
               the same injuria as distinguished from the damnum.

Id. at *7-8 (internal quotations omitted).

1
        A contribution claim is generally not ripe until the original party is actually compelled to
pay a judgment or settlement alleviating its joint tortfeasor of liability. Id. (“Crucial to
consideration of this issue is the requirement that the liability of the non-settling joint tort-feasor
be extinguished before a right to contribution arises.) (emphasis in original). In federal court,
however, defendants are allowed to bring third-party contribution claims before paying a
judgment. See FED. R. CIV. P. 14(a)(1) (“A defending party may, as third-party plaintiff, serve a
summons and complaint on a nonparty who is or may be liable to it for all or part of the claim
against it.”) (emphasis added).
                                                  5
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 6 of 11




      Here, the dispute turns on whether the Manufacturer Defendants and the

Medical Malpractice Defendants are joint tortfeasors. While the Manufacturer

Defendants have put forward creative arguments on this front, seminal Pennsylvania

“[c]ase law specifically holds that a tortfeasor originally causing an injury and a

physician who subsequently aggravates or causes a new injury are not joint

tortfeasors.” See Voyles v. Corwin, 441 A.2d 381, 384 (Pa. Super. Ct. 1982) (quoting

Lasprogata v. Qualls, 397 A.2d 803, 805 (Pa. Super. Ct. 1979)); accord Trout v.

Milton S. Hershey Med. Ctr., 572 F. Supp. 2d 591, 594-95 (M.D. Pa. 2008) (citing

Voyles and Lasprogata); Smith v. Pulcinella, 656 A.2d 494, 497 (Pa. Super. Ct.

1995) (“In each instance, the Superior Court held that the original tortfeasor and the

physician were not joint tortfeasors.”).

      The strongest countervailing authority is Boggavarapu v. Ponist, 542 A.2d

516, 517 (Pa. 1988), a Pennsylvania Supreme Court decision stating that if

“treatment negligently exacerbates the original injury both” the original tortfeasor

and the health care providers “become tortfeasors and both must answer to each other

in compensating the injured for the losses they inflict.” Careful scrutiny of this line,

however, reveals that it is prototypical dicta.       The issue before the court in

Boggavarapu had nothing to do with a contribution claim—it instead focused on

whether the jury acted reasonably by finding no pain and suffering for the plaintiff.

Id. at 167 (“Such is the problem here. A jury is not compelled to believe that a dog
                                           6
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 7 of 11




bite or puncture by a needle causes compensable pain.”). It also does not appear that

any court, other than one Court of Common Pleas case,2 has cited Boggavarapu for

the proposition that a health care provider and an original tortfeasor can be joint

tortfeasors. In fact, this court has previously cited Boggavarapu as part of its

explanation for why an original tortfeasor and medical malpractice defendant were

not joint tortfeasors. See Trout, 572 F. Supp. 2d at 594-95.

       Moreover, none of the authority Boggavarapu cites in this area support the

idea that a medical malpractice defendant and original tortfeasor are joint tortfeasors.

Neither Restatement section cited by Boggavarapu supports this proposition. See

Restatement (Second) Torts § 457 (Am. Law Inst. 1965) (stating that original

tortfeasors can be liable for later malpractice); id. § 434 (court must determine if

harm is apportionable, jury must then apportion). Plus the single case the court cited

in this section, Lasprogata, held the opposite and even went so far as to suggest that,

as a matter of law, original tortfeasors and medical malpractice defendants cannot

be joint tortfeasors. Lasprogata, 397 A.2d at 805 (“Case law specifically holds that

a tortfeasor originally causing an injury and a physician who subsequently

aggravates or causes a new injury are Not [sic] joint tortfeasors.”). As such, the




2
       This case is McAndrews v. Hicks, 4 Pa. D. & C.4th 468, 1989 WL 230559 (C.P. Allegheny
Cty. Oct. 23, 1989), and it is distinguishable for reasons discussed later in this opinion.
                                             7
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 8 of 11




court does not interpret this one line in Boggavarapu as a basis for ignoring

consistent analysis throughout other on-point case law.

      Turning to the facts before the court, the joint tortfeasor factors

overwhelmingly weigh in favor of finding the Manufacturer Defendants and the

Medical Malpractice Defendants are not joint tortfeasors. Voyles is on-point here:

             Walker's duty to Voyles was not the same as the
             physicians' duty. The same evidence cannot support an
             action against both Walker and the physicians. In proving
             the physicians' liability, Voyles will have to prove that
             they failed to exercise due care in treating him. This proof
             can have nothing to do with whether Walker was driving
             properly. Similarly, in proving damages, Voyles will have
             to prove that his condition is worse than it would have
             been had the physicians exercised due care in treating him.
             It may be, as the physicians suggest, that the loss of
             Voyles's leg was an unavoidable consequence of the harm
             Walker did him, no matter what the physicians did or
             should have done. Should a jury so find, the physicians
             would not be liable to Voyles. It may also be that proper
             medical care would have resulted in Voyles's ultimate
             injuries not being so severe. Should a jury so find, the
             physicians would be liable to Voyles for that portion-but
             only that portion-of Voyles's injuries attributable to their
             negligence.
441 A.2d at 383. Like in Voyles, the Manufacturer Defendants and the Medical

Malpractice Defendants bore completely distinct duties to Plaintiffs; their liability

turns on distinct evidence; and the amount they each contributed to Plaintiffs’

ultimate injury can in fact be distinguished. Specifically, different causation theories

could render different amounts of harm attributable to each defendant. “It may be,
                                           8
       Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 9 of 11




as the physicians suggest, that the loss of” Plaintiffs’ son’s life “was an unavoidable

consequence of the harm [the Manufacturer Defendants] did him, no matter what the

physicians did or should have done.” Id. “It may also be that proper medical care

would have resulted in” Plaintiffs’ son surviving, with an unknown degree of

permanent brain damage due to hypoxia, or possibly a complete recovery. Id. Thus,

the amount of harm between the two defendants is separately allocable, and it will

be the jury’s job to determine exactly how much harm the Manufacturer Defendants

are responsible for.

      The Manufacturer Defendants rely on a Court of Common Pleas case for the

proposition that a medical malpractice defendant can be held liable for contribution

to the person who inflicted the original injury. See McAndrews v. Hicks, 4 Pa. D. &

C.4th 468, 1989 WL 230559 (C.P. Allegheny Cty. Oct. 23, 1989). McAndrews,

however, turned on the fact that the plaintiffs there explicitly sued the original

tortfeasor for the damage allegedly caused by the medical malpractice defendant—

something which is permissible under Pennsylvania law, but which also explicitly

requires the original tortfeasor to pay for the medical malpractice defendants’

wrongdoing. Id. at *3. In contrast, Plaintiffs here have not alleged that the

Manufacturer Defendants are liable for any harm caused by the Medical Malpractice

Defendants. (See generally Doc. 1.) In fact, they have made clear in their briefing

that they are taking the exact opposite position. (Doc. 34, p. 4 (“Plaintiffs’ present


                                          9
      Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 10 of 11




products liability action against Signature Brands, LLC and General Mills, Inc.

strictly focuses on the liability of the products defendants in causing Jamison

Bachtell’s painful and tragic death. . . . Plaintiffs’ claims are now concentrated on

the products defendants, only.”) (emphasis in original).) This resolves any chance

of double-recovery and renders contribution inapplicable. See McAndrews, 1989

WL 230559 at *2 (“Plaintiffs’ argument would have substantial merit if plaintiffs

were restricting their claims against the original tort-feasors to only those injuries

that plaintiff-husband would have sustained if he had received proper medical

care.”); Lasprogata, 397 A.2d at 180 (holding that plaintiff’s separate resolution of

lawsuits against the original tortfeasor and health care providers, and abstention from

suing one for the harm caused by the other, resolved legal tension). Thus, even if

the Medical Malpractice Defendants and Manufacturer Defendants were joint

tortfeasors, the fact that Plaintiff is not seeking to hold the Manufacturer Defendants

responsible for the Medical Malpractice Defendants’ conduct renders joinder

inappropriate.




                                          10
      Case 1:18-cv-02292-SHR Document 104 Filed 08/25/20 Page 11 of 11




      IV.   CONCLUSION

      For the reasons outlined above, the court will grant the motion to dismiss.

Because the Manufacturer Defendants’ contribution claims fail as a matter of law,

amendment would be futile, rendering the appropriate method of dismissal being

with prejudice. An appropriate order will follow.

                                        /s/ Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: August 25, 2020




                                        11
